Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed January 4th, 2021 has been entered. Claims 1, 3-11, 13, and 15-17 remain pending in the application.	

Claim Objections
Claim 3 is objected to because of the following informalities:  
“The device as claimed in claim 2” should read “The device as claimed in claim 1” since claim 2 has been canceled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (CN1057724) in view of Ben (CN1974185), using the attached original documents and translations.
Regarding claim 1, Lawton teaches:
An additive manufacturing device for the layered production of three-dimensional objects from a polymerizable liquid (Page 1; Fig. 1) comprising
a first trough (Page 5; Fig. 1, #44) filled with a first polymerizable liquid (Page 5; Fig. 1, #40),
a carrier platform on which a three-dimensional object is built up (Pages 5-6; Fig. 1, #41) and which is vertically displaceable in relation to the trough (Page 6; Fig. 1, #42),
a radiation-transmissive structural element having a first and a second side, on which the first liquid  polymerizes on the first side to form an object layer (Pages 6-7; Fig. 1, #45), and 
a radiation source (Page 4; Fig. 1, #10) which irradiates the second side of the radiation-transmissive structural element (Page 5; Fig. 1, #45’), wherein the radiation-transmissive structural element is arranged above the carrier platform and the distance between the radiation-transmissive structural element and the trough is changeable in relation to one another (Pages 5-6; Fig. 1).

Lawton does not teach:
a second trough filled with a second polymerizable liquid, the first trough being exchangeable with the second trough; and
the carrier platform and the radiation-transmissive structural element are held on a common support, which support is extendable into and retractable from the first or second trough that is in use.

However, Ben, in a similar field of endeavor, additive manufacturing using a radiation source, teaches:
a second trough filled with a second polymerizable liquid, the first trough being exchangeable with the second trough ([0024] – [0027]; Fig. 1, #20 and #21); and
wherein the carrier platform and the radiation-transmissive structural element, which is taught in Lawton above, are held on a common support, which support is extendable into and retractable from the first or second trough that is in use ([0014]; [0057]; Fig. 8, #82).


Regarding claim 3, Lawton in view of Ben teaches the limitations of claim 1, which claim 3 depends on. Lawton further teaches:
wherein the carrier platform is held so it is displaceable at least in a vertical direction on the support, whereby the distance between the carrier platform and the structural element is changeable (Page 6; Fig. 1, #42).

Regarding claim 7, Lawton in view of Ben teaches the limitations of claim 1, which claim 7 depends on. Lawton further teaches:
wherein the radiation-transmissive structural element comprises a separating membrane (Pages 10-11; Fig. 6, #645).

Regarding claim 10, Lawton in view of Ben teaches the limitations of claim 1, which claim 10 depends on. Lawton further teaches:
wherein the radiation-transmissive structural element comprises a carrier plate (Page 9, #245).

Regarding claim 11, Lawton in view of Ben teaches the limitations of claim 10, which claim 11 depends on. Lawton further teaches:
wherein the carrier plate has a thin-film coating (Page 9, #245).

Regarding claim 13, Lawton teaches:
A method for the layered production of three- dimensional objects from a polymerizable liquid (Page 1, Fig. 1), comprising: 
polymerizing and curing a polymerizable liquid in layers between a carrier platform (Page 5; Fig. 1, #44) and a radiation-transmissive structural element having a first and a second side (Pages 6-7; Fig. 1, #45) and 
moving the carrier platform away from the radiation-transmissive structural element during an object buildup (Page 7), 
providing the polymerizable liquid is provided in a trough (Page 5; Fig. 1, #44), 
irradiating the radiation-transmissive structural element on the second side facing away from the carrier platform using a radiation source in order to polymerize the object layers (Page 6; Fig. 1, #10 and #45’), and 
moving the carrier platform in a direction of a bottom of a trough is arranged below the structural element during the layered buildup of the object (Page 7).

Lawton does not teach:
retracting a support on which the carrier platform and the radiation-transmissive structural element are held from the trough and extending the support into the other trough to change the trough to the other trough; and
the other trough having another polymerizable liquid to change the polymerizable liquid to another polymerizable liquid; and

However, Ben, in a similar field of endeavor, additive manufacturing using a radiation source, teaches:
retracting a support on which the carrier platform and the radiation-transmissive structural element are held from the trough and extending the support into the other trough to change the trough to the other trough ([0014]; [0057]; Fig. 8, #82); and
the other trough having another polymerizable liquid to change the polymerizable liquid to another polymerizable liquid ([0024] – [0027]; Fig. 1, #20 and #21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing system of Lawton to incorporate the teachings of Ben and retract a support and extending another support in relation to the troughs, and include a second trough with another polymerizable liquid to replace the first one. The purpose, as stated by Ben, being so that the object support platform is raised or lowered relative to the resin working surface 

Regarding claim 16, Lawton in view of Ben teaches the limitations of claim 13, which claim 16 depends on, but does not teach setting a height of the trough in relation to the structural element during object production, however, Ben further teaches:
further comprising setting a height of the trough in relation to the structural element during object production such that the radiation-transmissive structural element is positioned below the liquid level forming in the trough, on the liquid level, or in the liquid ([0057] – [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing system of Lawton in view of Ben to further incorporate the teachings of Ben and set the height of the trough in relation to the structural element during object production. The purpose, as stated by Ben, being to lift the connecting bracket and its associated frame and fork from the resin vat and lower it into the resin vat ([0057], lines 4-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lawton (CN1057724) in view of Ben (CN1974185), as applied to claim 3 above, and further in view of Thresh (US-20170095977), using the attached original documents and translations.
Regarding claim 4, Lawton in view of Ben teaches the limitations of claim 3, which claim 4 depends on, but does not teach the radiation source being held so it is displaceable at least in the vertical direction on the support, however, Thresh, in a  similar field of endeavor, additive manufacturing with a radiation source, teaches:
wherein the radiation source is held so it is displaceable at least in the vertical direction on the support ([0018]; Fig. 2. #212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiation source of Lawton in view of Ben to incorporate the teachings of Thresh and have the radiation source being displaceable in at least the vertical direction on the support. The purpose, as stated by Thresh, being to move the light sources and sensor arrays bi-directionally vertical ([0018], lines 10-12).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (CN1057724) in view of Ben (CN1974185), as applied to claims 1 and 13 above, respectively, and further in view of Lin (CN104943164), using the attached original documents and translations.
Regarding claim 5, Lawton in view of Ben teaches the limitations of claim 1, which claim 5 depends on, but does not teach a temperature controllable homogenization unit, however, Lin, in a similar field of endeavor, additive manufacturing with a radiation source, teaches:
further comprising a temperature-controllable homogenization unit positioned proximate a bottom of at least one of the first and second troughs for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing device of Lawton in view of Ben to incorporate the teachings of Lin and include a temperature controllable homogenization unit. The purpose, as stated by Lin, being to ensure uniform distribution (homogenization) of the dye in the photosensitive resin (Page 1, lines 35-36).

Regarding claim 15, Lawton in view of Ben teaches the limitations of claim 13, which claim 15 depends on, but does not homogenizing the polymerizable liquid in the trough and setting the temperature, however, Ben further teaches:
further comprising setting the polymerizable liquid to a process temperature and regulating a construction room temperature to set the optimum process parameters of the polymerizable liquid ([0028]; [0105] – [0106]), while setting the construction room temperature may not be explicitly described, it would be obvious to one of ordinary skill in the art when modifying the process temperature that changing the temperature of the construction room is another way to achieve the same task with the same purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing system 

Lawton in view of Ben does not teach:
homogenizing the polymerizable liquid in the trough.

However, Lin, in a similar field of endeavor, additive manufacturing with a radiation source, teaches:
homogenizing the polymerizable liquid in the trough (Pages 4-5; Fig. 3, #3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing device of Lawton in view of Ben to incorporate the teachings of Lin and homogenize the polymerizable liquid in the trough. The purpose, as stated by Lin, being to ensure uniform distribution (homogenization) of the dye in the photosensitive resin (Page 1, lines 35-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawton (CN1057724) in view of Ben (CN1974185) and Lin (CN104943164), as applied to claim 5, and further in view of Rudisill (US-20180272602), using the attached original documents and translations.
Regarding claim 6, Lawton in view of Ben and Lin teaches the limitations of claim 5, which claim 6 depends on, but does not teach the homogenization unit being a magnetic stirrer, however, Rudisill, in a similar field of endeavor, additive manufacturing, teaches:
wherein the homogenization unit is a magnetic stirrer ([0085] – [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing device of Lawton in view of Ben and Lin to incorporate the teachings of Rudisill have the homogenization unit be a magnetic stirrer. The purpose, as stated by Rudisill, being to keep the mixture under constant mixing ([0085]).

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (CN1057724) in view of Ben (CN1974185), as applied to claims 7 and 13, respectively, and further in view of Xu (US-20180036941), using the attached original documents and translations.
Regarding claim 8, Lawton in view of Ben teaches the limitations of claim 7, which claim 8 depends on, but does not teach the separating membrane consisting of FEP, however, Xu, in a similar field of endeavor, additive manufacturing, teaches:
wherein the separating membrane consists of perfluoroethylene propylene (FEP) ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separating membrane of Lawton in view of Ben to incorporate the teachings of Xu have and have the separating 

Regarding claim 9, Lawton in view of Ben teaches the limitations of claim 7, which claim 9 depends on, but does not teach the separating membrane being gas-permeable, however, Xu, in a similar field of endeavor, additive manufacturing, teaches:
wherein the separating membrane is gas-permeable ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separating membrane of Lawton in view of Ben to incorporate the teachings of Xu have and have the separating membrane be gas-permeable. The purpose, as stated by Xu, being that the oxygen molecules in the mixed gas can pass through the high molecule semipermeable membrane ([0056], lines 6-8).

Regarding claim 17, Lawton in view of Ben teaches the limitations of claim 13, which claim 17 depends on, but does not teach forming a partial vacuum or a protective gas atmosphere on the first side of the radiation-transmissive structural element, however, Xu, in a similar field of endeavor, additive manufacturing, teaches:
further comprising forming a partial vacuum or a protective gas atmosphere on the first side of the radiation-transmissive structural element ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lawton in view of .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Regarding applicants first argument, on page 10 of applicant arguments/remarks, applicant argues that Lawton (CN1057724) fails to teach holding the transparent barrier layer and the stage together and that there is no motivation in Lawton to make this modification. This argument is not persuasive as Lawton is not relied upon for this teaching, as is shown in the rejection above, and there is no teaching in Lawton that teaches away from the modification which is further made with Ben or any reason in Lawton that would make the modification no obvious, therefore the argument is not persuasive.

Regarding applicants second argument, on page 11 of applicant arguments/remarks, applicant argues that Ben (CN1974185) fails to teach a radiation-transmissive element. This argument is not persuasive as Ben is not relied upon for this teaching, as is shown in the rejection above, as this is taught in Lawton and then Ben is further used to modify the support and movement system, not the product creation 

Regarding applicants third argument, on page 11 of applicant arguments/remarks, applicant argues that Ben (CN1974185) fails to teach the modification used above of the carrier platform and the radiation-transmissive structural element being held on a common support and moved together. This argument is not persuasive as Ben used to simply modify the support system from Lawton so that, using the elevator (Fig. 8, #82) from Ben, both pieces are held together and moved together, as is done in Ben when it moves the entire product creation stage together as one unit. The recoater blades from Ben being removed by hand does not mean they move around by hand, only that they are capable of being removed by hand in order to perform maintenance to take the device apart/put it together. Furthermore, even if this rejection were persuasive, the recoater blades from Ben are not being modified into the invention and therefore have no relevance on the combination or the patentability of the claims. For these reasons the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748